Appeals by defendants from three judgments of the Supreme Court, Suffolk County, one as to each defendant, all rendered October 14, 1977, convicting them of promoting gambling in the first degree and possession of gambling records in the first degree, upon a jury verdict, and imposing sentence. The appeals also bring up for review the denial of defendants’ motion to suppress evidence. Judgments affirmed and case remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). On the motion to suppress, defendants claimed that the warrant had been improperly executed because the officers secured entry when a co-occupant opened the door and let them in before the officers gave "notice of [their] authority and purpose” (see CPL 690.50, subd 1). On the facts here, we find that there had been sufficient compliance with the requirements of the statute (cf. United States v Matlock, 415 US 164, 171). Hopkins, J. P., Hartuscello, Shapiro and O’Connor, JJ., concur. [89 Misc 2d 931.]